Order denying defendant’s motion to change place of trial reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The record discloses that respondent’s sojourn in Kings county is not sufficient, within the authorities, to establish permanent residence therein, so as to enable him to bring the action in that county. (Washington v. Thomas, 103 App. Div. 423; Hislop v. Taaffe, 141 id. 40.) Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.